Martorell v Ortiz (2016 NY Slip Op 01612)





Martorell v Ortiz


2016 NY Slip Op 01612


Decided on March 8, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2016

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


441 107479/11

[*1]Ana Martorell, Plaintiff-Respondent, -
vAntonio Ortiz, et al., Defendants-Appellants.


Russo, Apoznanski & Tambasco, Melville (Gerard Ferrara of counsel), for appellants.
Law Offices of Bryan Barenbaum, Brooklyn (Huy M. Le of counsel), for respondent.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered October 30, 2014, which denied defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied in this action where plaintiff pedestrian was injured when she was struck by a vehicle that left the scene of the accident. A police report noted that an unidentified witness had reported that the vehicle that struck plaintiff was a "suburban"-type vehicle with the same license plate number as the vehicle that was registered to defendant Antonio Ortiz. For purposes of this motion, such information regarding the license plate number is within the present sense impression exception to the hearsay rule and raises a triable issue of fact as to defendants' involvement with the accident. The hearsay was sufficiently corroborated by defendant Mario Ortiz's deposition testimony that he drove Antonio's vehicle through the subject intersection near the time of the accident (see Jara v Salinas-Ramirez, 65 AD3d 933 [1st Dept 2009]; Steinhaus v American Home Prods. Corp., 18 AD3d 312 [1st Dept 2005])
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2016
DEPUTY CLERK